 

 

 

SECOND AMENDED AND RESTATED

FIRST REFUSAL AGREEMENT

 

Dated as of February 4, 2002

 

 

To the Investors listed on the Execution Pages of this Letter Agreement

 Keurig, Incorporated, a Delaware corporation ("the Company"), hereby agrees
with you (the "Investors") as follows:



1. REFERENCE TO AGREEMENT; DEFINITIONS. Reference is hereby made to the Amended
and Restated First Refusal Agreement dated as of December 18, 2001 among the
Company and the investor parties thereto (as amended and in effect from time to
time, the "First Refusal Agreement"). Terms defined in the Stock Rights
Agreement of even date herewith among the Company and the Investors (the "Stock
Rights Agreement") and not otherwise defined herein are used herein with the
meaning so defined.



2. RECITALS. The Company and the Investors desire to modify certain matters
relating to the right of first option to purchase certain securities and to add
Van Houtte Inc., a Canadian corporation ("Van Houtte"), as an Investor party by
amending and restating the First Refusal Agreement. The Company and the
undersigned Investors, being the holders of that number of shares of the
Preferred Stock outstanding immediately prior to the execution and delivery of
this Second Amended and Restated First Refusal Agreement which, if converted,
would entitle them to hold 65% of the Common Stock issuable upon conversion,
have the power and right to amend and restate the First Refusal Agreement on
behalf of all of the original parties thereto. Now, therefore, the Company, and
the Investors agree that the First Refusal Agreement be amended and restated in
its entirety as set forth herein.



3. RIGHT OF REFUSAL.

3.1.  Grant of Right of First Refusal.

(a) The Company shall not Issue (as hereinafter defined) any shares of any class
of its capital stock or any option, warrant, convertible security or other right
to acquire any such capital stock (collectively, the "Securities") to any Person
unless it shall have given written notice to each Investor, stating its desire
to Issue such Securities (the "Offered Securities") and the terms upon which it
intends to make such Issue (the "Offer"). Thereafter, each Investor shall have a
first option to purchase, in whole or in part, its "Percentage Entitlement" (as
hereinafter defined) of the Offered Securities at the price and on the terms and
conditions specified in the Offer.

(b) Each Investor's "Percentage Entitlement" to purchase the Offered Securities
shall be equal to such percentage of all shares of Common Stock at the time
outstanding and held by all Investors (including, as to any Investor, any such
shares transferred to any spouse and issue and any trust for the benefit of, or
the legal representative of, any of the preceding persons (each, an "Immediate
Family Member")) and all shares of Common Stock issuable upon conversion of all
outstanding shares of Preferred Stock held by all Investors (including, as to
any Investor, any such shares transferred to any Immediate Family Member) as is
represented by the number of shares of Common Stock then held by such Investor
(including, as to any Investor, any such shares transferred to any Immediate
Family Member) and the number of shares of Common Stock then issuable upon
conversion of the shares of Preferred Stock held by such Investor. The right to
purchase Offered Securities pursuant to this Section 3.1 shall be exercised by
such Investor, by giving, within 21 Business Days after delivery of such notice
by the Company, a counter-notice, which counter-notice shall state that the
Investor giving such counter-notice desires to purchase a specified portion of
the Offered Securities up to its Percentage Entitlement.

(c) In the event that one or more of the Investors fails to exercise its option
under Section 3.1 to purchase its full Percentage Entitlement of Offered
Securities, the Company shall give written notice to the Investors which are
exercising their options under this Section 3.1 (the "Purchasing Investors")
stating the amount of Offered Securities not optioned pursuant to this Section
3.1 or agreed to be purchased by such other shareholder or shareholders (the
"Remaining Offered Securities"). Each Purchasing Investor shall have the right,
prior to any other Person but in common with any other shareholder of the
Company which has agreed to purchase his or its pro rata share of the Offered
Securities, to purchase all or any portion of the Remaining Offered Securities.
If more than one Purchasing Investor exercises its option under this Section
3.1(c), the Purchasing Investors shall be entitled to purchase, together with
such other purchasing shareholder or shareholders, a pro rata amount of the
Remaining Offered Securities. The right to purchase Remaining Offered Securities
pursuant to this Section 3.1(c) shall be exercised by such Purchasing Investor,
by giving, within 10 Business Days after the Company's notice pursuant to this
Section 3.1(c), a notice to the Company stating that the Purchasing Investor
desires to purchase a specified portion of the Remaining Offered Securities up
to its pro rata share.

(d) Each Investor electing pursuant to Section 3.1(b) to purchase a portion of
the Offered Securities and, if applicable, electing pursuant to Section 3.1(c)
to purchase a portion of the Remaining Offered Securities shall be obligated to
purchase such Offered Securities and/or such Remaining Offered Securities and
the Company shall be obligated to sell all such Offered Securities and/or
Remaining Offered Securities up to the total amount set forth in the Offer at
the price and on the terms and conditions contained in such Offer, except that
the closing date of such purchase and sale shall take place within 30 Business
Days after the giving of the notice under Section 3.1(b) or, if such occurs,
under Section 3.1(c); provided, however, that in the event all or any part of
the purchase price stated in the Offer is not payable in cash, the Investor
giving the applicable notice may make payment in cash in an amount at least
equal to the fair market value of the non-cash consideration of such Offer.

(e) If the Investors fail to elect to purchase, or to consummate the purchase
of, all of the Offered Securities and Remaining Offered Securities specified in
the Company's Offer, the Company may thereafter Issue to any other Person or
Persons that amount of Offered Securities or Remaining Offered Securities not
purchased pursuant to the terms hereof and specified in such Offer at the price
and on the terms and conditions contained in such Offer. In the event that the
Company does not so consummate the Issue of the Offered Securities or the
Remaining Offered Securities within 60 Business Days (x) after the expiration of
the final applicable counter-notice period, in the event of a failure to give
any applicable timely counter-notice, or (y) after a failure to purchase within
the applicable required period if a counter-notice is duly given, the Offered
Securities or Remaining Offered Securities shall again become subject to this
Agreement.

3.2.  Exempted Transfers. The provisions of this Section 3 shall not apply to
(i) any Issue effected pursuant to a Qualified Initial Public Offering or (ii)
any Issue effected pursuant to the conversion of any Series A Convertible
Preferred Stock, Series B Preferred Stock or Series C Preferred Stock or (iii)
stock options to purchase shares of Common Stock and the shares issuable upon
exercise thereof, as issued by the Company from time to time to officers,
employees, independent directors or consultants of the Company with the prior
approval of the Board of Directors of the Company or (iv) common stock purchase
warrants issued by the Company on November 25, 1996 and the 20,619 shares
issuable upon the exercise thereof; or (v) any common stock purchase warrants
issued to lending institutions in connection with loans granted thereby to the
Company and the shares issuable upon exercise thereof or (vi) any common stock
purchase warrants issued to leasing institutions in connection with equipment
leases that the Company may enter into with such institutions from time to time
and the shares issuable upon exercise thereof or (vii) any Common Stock and
Common Stock Purchase Warrants issued to investors in connection with the 1998
private placement of 1,210,000 shares of Common Stock and the 1999 private
placement of 650,000 shares of Common Stock and the 186,000 shares of Common
Stock issuable upon the exercise of such Common Stock Purchase Warrants; (viii)
1,193,837 shares of Common Stock, 158,742 shares Series B Preferred Stock and
98,423 shares of Series C Preferred Stock issued pursuant to the Subscription
Agreement dated February 4, 2002 between the Company and Van Houtte; and (ix)
shares of the Company's capital stock issued solely in connection with the
acquisition or merger by the Company of or with any corporation or entity.

3.3.  Issue Defined. For purposes of this Section 3, "Issue" means, with respect
to any Securities, any issue, sale, transfer, pledge, mortgage, assignment or
other disposal of such Securities by the Company or any commitment or agreement
to effect any of the foregoing.



4. NOTICES. All notices and other communications pursuant to this Agreement
shall be in writing, either delivered in hand or by reputable overnight courier
service, or sent by first-class mail, postage prepaid or by telex, telecopier,
facsimile machine or telegraph, addressed as follows:



(i) if to the Company, at 101 Edgewater Place, Wakefield, MA 01880, or at such
other address as shall have been furnished to the Investors in writing by the
Company;

or

(ii) if to any Investor, at the address thereof set forth on Exhibit A to the
Securities Purchase Agreement, or at such other address as shall have been
furnished to the Company in writing by such Investor.

Any notice or other communication pursuant to this Agreement shall be deemed to
have been duly given or made and to have become effective (i) when delivered in
hand to the party to which it was directed, (ii) if sent by telex, telecopier,
facsimile machine or telegraph and properly addressed in accordance with the
foregoing provisions of this Section 4, when received by the addressee, or (iii)
if sent by first-class registered or certified mail, postage prepaid, and
properly addressed in accordance with the foregoing provisions of this Section
4, (A) when received by the addressee, or (B) on the fifth Business Day
following the day of dispatch thereof, whichever of (A) or (B) shall be the
earlier, or (iv) upon the earlier of receipt by the addressee or the first
business day following the day of dispatch thereof after the same has been
deposited with a reputable overnight courier service.



5. TERMINATION. The rights of each Investor under this Agreement shall terminate
as to such Investor when neither such Investor nor any of its Permitted
Transferees shall own any Preferred Stock and all rights and obligations of each
party to this Agreement shall terminate upon the consummation of the Company's
Qualified Initial Public Offering.



6. ASSIGNMENT; BINDING EFFECT. The Company may not assign its rights hereunder
except to a successor entity resulting from its merger, consolidation or other
reorganization. No Investor may assign its rights hereunder except to a
Permitted Transferee and in the case of MD Co. to a successor trustee(s) of the
Memorial Drive Trust. Subject to termination of this Agreement as provided in
Section 5, this Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns, including
without limitation, in the case of The Food Fund II Limited Partnership, the
limited partners thereof, provided that in all cases, including the transfer of
record ownership of Preferred Stock to such limited partners, the other parties
hereto shall be entitled to treat the general partner thereof as the duly
authorized representative of such limited partners with the complete and
unrestricted right to exercise their respective rights hereunder and with full
power of substitution in the premises. Nothing in this Agreement is intended to
or shall confer any rights or remedies on any Person other than the parties
hereto and their respective successors and permitted assigns.



7. ENTIRE AGREEMENT; AMENDMENTS AND WAIVER. This Agreement contains the sole and
entire understanding of the parties with respect to its subject matter and all
prior negotiations, discussions, commitments and understandings heretofore had
between them with respect thereto are merged herein. This Agreement may be
amended and the performance or condition of any term waived in whole or in part
only with the written consent of the Majority Investors (as defined in the Stock
Rights Agreement). A waiver on one occasion shall not constitute a waiver on any
further occasion.



8. COUNTERPARTS. This Agreement may be executed by facsimile and in more than
one counterpart, each of which shall be deemed to be an original and which,
together, shall constitute one and the same instrument.



9. APPLICABLE LAW. This Agreement shall be governed by and construed in
accordance with the laws (other than the conflict of law rules) of the
Commonwealth of Massachusetts. The parties hereto acknowledge that they will
accept service of process by registered or certified mail or the equivalent
directed to their last known address as determined in accordance with this
Agreement or by whatever other means are permitted by the following courts, and
agree that any suit for the enforcement of this Agreement shall be brought in
the courts of the Commonwealth of Massachusetts or any federal court sitting
therein and consent to the exclusive jurisdiction of such court and they hereby
waive any objections to jurisdiction or venue in these courts or that such
courts are an inconvenient forum.

If the foregoing corresponds with your understanding of our agreement, kindly
sign this letter and the accompanying copies thereof in the appropriate space
below and return the same to the Company. This letter shall become a binding
agreement among each party when each party hereto shall have one or more copies
hereof executed by each party hereto.



Very truly yours,



KEURIG, INCORPORATED

By: _/s/ Nick Lazaris

Name: Nick Lazaris
Title: President and Chief Executive Officer



 

INVESTOR

/s/ Richard Sweeney

Name: Richard Sweeney

 

INVESTOR

/s/ Nick Lazaris

Name: Nick Lazaris

 

INVESTOR

/s/ Christopher Stevens

Name: Christopher Stevens



INVESTOR

/s/ R. Schorr Berman

Name: MD Co. by R. Schorr Berman, Partner



 

INVESTOR

[VAN HOUTTE INC.]

/s/ Gerard Geoffrion

Name: Gerard Geoffrion